(212) 574-1420 March 20, 2008 VIA EDGAR TRANSMISSION U.S. Securities and Exchange Commission One Station Place 100 F Street, N.E. Washington, D.C. 20549 Attention: Jessica Kane, Esq. Re: BlueFire Ethanol Fuels, Inc. Registration Statement on Form S-1 (File No. 333-148199) and Form 10K (File No. 000-52361) Dear Ms. Kane: We represent BlueFire Ethanol Fuels, Inc., a Nevada corporation (the “Company”), in connection with the Company’s Registration Statement on Form S-1 (originally filed on Form SB-2), filed with the Securities and Exchange Commission (the “Commission”) on December 20, 2007 (the “Initial Draft Registration Statement”).By letter dated January 15, 2008 (the “Initial Comment Letter”) the staff of the Commission (the “Staff”) provided comments to the Company on the Initial Draft Registration Statement.On March 7, 2008, the Company submitted a revised draft registration Statement (the “Second
